Citation Nr: 1734776	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  11-31 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a previously denied and final claim for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Travis Barrick, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran, his former spouse, and sister 



ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to February 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran testified before the undersigned Veterans Law Judge in a May 2017 video conference hearing.  A transcript of that hearing has been associated with the file.  

The Board notes that the Veteran submitted additional evidence after the hearing.  However, he concurrently submitted a statement indicating that he is waiving consideration of this evidence by the AOJ and stated he wants the matter reviewed by the Board.  Therefore, the Board finds that the Veteran has waived his right to have his case remanded to the AOJ and may proceed with this appeal. 

For purposes of increased clarity and brevity, the Board has articulated its reasons and bases for the order below in its findings of fact and conclusions of law.


FINDINGS OF FACT

1.  The Board denied service connection for an acquired psychiatric disability in November 2001; the psychological evaluation submitted on July 2017 and again in August 2017 relates to unestablished facts necessary to substantiate this service connection claim.
2.  The Veteran has been competently diagnosed with depressive disorder (affective disorder).

3.  During the appeal period, the Veteran has been diagnosed with the following: affective disorder/depression, major affective disorder, anxiety disorder, schizoaffective disorder, attention-deficit/hyperactivity disorder (ADHD), bipolar disorder, chronic and severe PTSD, and PTSD.

4.  The Veteran provided credible testimony that he was mentally and physically fit upon entering service, and this is confirmed by his entrance examination.  
 
5.  The Veteran reported first experiencing symptoms of a psychiatric disorder while in service and provided competent, credible testimony from his sister attesting that she observed his behavior and demeanor immediately after service, as they resided together.  She testified that he was a "totally different person" and that "he was so depressed."  She described him as despondent, not talking, not smiling and as if he was walking around in a daze.  

6.  The May 2017 private psychological evaluation is the only medical opinion of record that falls within the appeal period.  The private examiner opined that the Veteran did experience traumatic events in-service and that those events are connected to his current psychiatric disorder.  There is no medical opinion of record to contradict this opinion and the Board finds it probative.  


CONCLUSIONS OF LAW

1.  The November 2001 rating decision that denied service connection for an acquired psychiatric disability was final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).

2.  New and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).
3.  Whereas the Veteran was diagnosed with depressive disorder, exhibited symptoms of a psychiatric disorder immediately after his active duty service, and has provided competent, credible and probative evidence that illustrates a connection between his depression and service, service connection for psychiatric disorder, to include depressive disorder is warranted.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


ORDER

The petition to reopen the claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD is granted.

Service connection for an acquired psychiatric disorder, to include depressive disorder is granted.  



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


